Citation Nr: 1231061	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-22 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left groin disorder.

2.  Entitlement to an initial compensable rating for right gynecomastica.

3.  Entitlement to an initial compensable rating for a right forearm scar.

4.  Entitlement to an initial rating in excess of 10 percent for hypertension.

5.  Entitlement to an initial rating in excess of 10 percent for ulnar neuropathy of the left forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to April 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an rating decisions dated in January 2009 and February 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issues of entitlement to an initial compensable rating for right gynecomastica, entitlement to an initial compensable rating for right forearm scar, entitlement to an initial rating in excess of 10 percent for hypertension, and entitlement to an initial rating in excess of 10 percent for ulnar neuropathy of the left forearm are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's current left groin strain cannot be reasonably disassociated with his active duty service.



CONCLUSION OF LAW

Left groin strain was incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claim of entitlement to service connection for a left groin disorder, because the Board is granting the claim for service connection.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

A review of the service treatment records reflects that the Veteran complained of left leg pain of one and a half weeks duration.  It was specifically noted that he had left groin pain after running while playing football in September 1991.  On examination there was no swelling, but there was tenderness over the adductor insertion.  There was pain on leg adduction, but active range of motion was normal.  The Veteran ambulated with slight pain.  It was noted that there had been no previous history of a groin injury.  The impression was left groin strain, subacute.  

An October 1991 service treatment record notes that the Veteran returned for continued complains of left groin area pain.  It was noted that the pain has been constant for three weeks.  There was tenderness and pain on examination, but full active range of motion.  The impression was left groin strain.  He was placed on profile, specifying no lower body physical training until November 20, 1991.  He was also given Indocin, and told to take Motrin or Tylenol.  There are no further entries related to the left groin strain, and there is no service separation examination of record.

The report of a December 2009 VA examination notes that the Veteran reported that he injured his left groin in service in 1990 or 1991.  He stated that since that time he felt a pull with walking or sitting down that happens with or without activity, and is not associated with the distance of walking or time of sitting.  He takes no medications for this condition.  This does not limit him in his activities of daily living or in his occupation.  He has had no surgeries and does not use assistive devices for this condition.  The examiner diagnosed the Veteran with chronic left groin strain.  The examiner noted that that review of the claims file revealed that the Veteran was diagnosed with subacute left groin strain.  He was seen again in October 1991 for continued pain, then there is no other evidence.  After reviewing the claims file and evaluation of the Veteran, the examiner opined that it was "less likely as not" that the Veteran's current chronic left groin strain is related to his military service.  The rationale provided is that there is no evidence showing chronic complaints of this condition.  X-rays of the left hip were normal.

At the October 2011 hearing before the Board, the Veteran testified that he had ongoing symptoms of left groin strain since the initial diagnosis in September 1991.  He stated that the current symptoms are the same symptoms that he experienced during service.

After reviewing the evidence of record, the Board finds that service connection for a left groin disability is warranted.  In this regard, there is competent, credible evidence of left groin strain during service and ongoing left groin symptomatology since that time.  

Of record is a December 2009 VA medical opinion against the claim.  The VA examiner examined the Veteran and reviewed the claims file.  However, the examiner did not take into account the Veteran's statements that he has experienced the same left groin symptoms since service, and instead based the negative opinion on the lack of documentation of any chronic complaints of this disability.

In this regard, the Board notes that the Veteran's statements are competent to give evidence about what he experienced; for example, he is competent to report that he experiences certain symptoms regarding his left groin.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran's statements as to the continuity of symptomatology are credible.  There is nothing in the record that tends to show that the Veteran's statements are internally inconsistent.  Instead, the Veteran has consistently contended that he has had ongoing left groin symptomatology since service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  While there are no medical records documenting such ongoing symptomatology this does not render the Veteran's statements lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding that the lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

As the Board finds that the Veteran's statements regarding his ongoing symptomatology to be credible, are both competent and credible, the basis for the VA examiner's opinion is incorrect and therefore, the opinion lacks probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

Therefore, in giving the Veteran the benefit of the doubt, the Board finds that the evidence supports the Veteran's claim, and service connection for left groin strain is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for left groin strain is granted.


REMAND

The Veteran claims higher initial evaluations are warranted for his service-connected right gynecomastica, scar of the right forearm, hypertension, and ulnar neuropathy of the left forearm.  The Veteran underwent a VA examination for his right gynecomastica and scar on the right forearm in September 2009.  He underwent a VA examination for his left elbow disorder, hypertension, and left groin disorder in December 2009.  At the October 2011 Travel Board hearing, the Veteran testified that his right forearm scar had become painful.  The Veteran also testified as to a worsening of his ulnar neuropathy of the left forearm and an increase in his medication for hypertension.  With respect to his right gynecomastica, at the Travel Board hearing, the Veteran described what he felt to be a significant alteration of the size or form of the right breast.  No unretouched color photographs of the right breast are associated with the claims file from any prior VA examination or otherwise.  Moreover, the Veteran's representative, in the March 2011 VA Form 646, requested new VA examinations to determine the current severity of the service-connected disabilities.

In light of this information, and because the Veteran has not undergone VA examinations for any of these disabilities for nearly three years, new VA examinations should be scheduled.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (finding that VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As the Veteran's claims are being remanded for new VA examinations, the Board finds that the RO should also request updated VA treatment records from September 2010 through the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The Veteran must be requested to complete and return authorization and consent to release information forms regarding any private treatment he receives, so that VA can obtain copies of these records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must request all VA treatment records dating from September 2010 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination or examinations to determine the nature and extent of his service-connected right gynecomastica, right forearm scar, hypertension, and ulnar neuropathy of the left forearm.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's service-connected right gynecomastica, right forearm scar, hypertension, and ulnar neuropathy of the left forearm.  

With respect to the right gynecomastica, the examiner must state whether the Veteran had a wide local excision with significant alteration of size or form.  The examiner must also provide the following information regarding the residual scar from the right gynecomastica and the right forearm scar:  whether the scars are painful, unstable, superficial, and/or nonlinear.  The scars must be measured and it must be determined whether either scar results in any limitation of function.  Unretouched color photographs should be taken in connection with this examination and associated with the claims file.

With respect to the Veteran's hypertension, the examiner must record the Veteran's diastolic pressure and systolic pressure, and provide an opinion as to whether the Veteran's diastolic pressure is predominantly 110 or more, or whether systolic pressure is predominantly 200 or more.  It must also be specifically indicated whether the Veteran is taking medication to control his service-connected hypertension.

With respect to the Veteran's ulnar neuropathy of the left forearm, the examiner must state whether the Veteran has neuritis, neuralgia or paralysis of the affected nerve, whether it is mild, moderate, or severe, and the rationale for such determination.  

The report prepared must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination or examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination or examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


